Citation Nr: 1400420	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-20 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include depression (also claimed as military sexual trauma).

2.  Entitlement to service connection for back pain.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1987 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota and a June 2007 rating decision by the Muskogee, Oklahoma RO.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also her file on the electronic "Virtual VA" system to insure a total review of the evidence. 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Acquired Psychiatric Disorder to Include Depression

The Veteran contends that she has depression as a result of military sexual trauma and a miscarriage.  In regard to the military sexual trauma allegation, the Veteran contends that in the spring of 1988 while attending aviation school in Memphis, a fellow student grabbed her breast in the middle of the class after the instructor had stepped out of the classroom for a minute.  The Veteran contends that the incident occurred in the classroom in front of other classmates, and was seen by other classmates.  The Veteran contends that after that incident she experienced symptoms of depression such as low self-esteem, poor appetite, poor sleep and nightmares, she spent a lot of time by herself, and her ability to have a relationship with the opposite sex was strained.  She maintains that she was encouraged to report the incident, but ultimately she did not press charges due to her depression.  See May 2009 statement.  In connection with the Veteran's claim she was afforded a VA examination in May 2012 in which the examiner only addressed the nexus question with respect to the documented in-service miscarriage pursuant to the RO's request.  As the Veteran has also asserted a claim based on military sexual trauma, the Board finds that the examination report should be returned to the examiner for purposes of addressing this contention as well.     

Also, at the Veteran's May 2012 psychiatric exam, the Veteran told the examiner that she receives Social Security Disability Insurance (SSDI) for a psychiatric condition.  The Veteran stated that she either receives SSDI for her bi-polar disease or for PTSD, she was unsure.  In development of the Veteran's claim for nonservice-connected pension, the RO made inquiries to the Social Security Administration (SSA) regarding the Veteran's benefits.  The claims file, through Virtual VA, includes information regarding SSA payments to the Veteran, but does not include any information regarding the Veteran's application, decision/award letter, and underlying medical records.  Further requests for Social Security medical records may contain information regarding the Veteran's current disability.  SSA records are potentially relevant to the Board's determination and VA is obligated to attempt to obtain and consider those records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, the Veteran's Social Security records should be obtained prior to further review of her VA appeal. 

Back Pain, Sleep Apnea, Bilateral Hearing Loss, and Tinnitus

In a statement received in June 2008, the Veteran identified her current address as an address in Raleigh, North Carolina.  Thereafter, a statement of the case issued in July 2008 was mailed to her previous address in Chicago, Illinois.  Notice means written notice sent to a claimant at his or her last address of record.  See 38 C.F.R. § 3.1(q) (2012).  As notice of the statement of the case was not mailed to the Veteran's last known address of record, the Board cannot render a finding that the Veteran received notice of the issuance of the decision document notwithstanding the RO's readjudication of the issues in a June 2010 rating decision.  Indeed, in subsequent statements, the Veteran asserted that she had previously filed a claim for these disabilities and she wanted to know the status of the claims.  See, e.g., April 2009 statement.  Accordingly, the statement of the case must be re-issued to the Veteran at her current address of record. 

Accordingly, the case is REMANDED for the following action:

1. Request, directly from the SSA, complete copies of any determination on a claim for disability benefits, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be documented in the claims folder, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's VA treatment records for the period since May 2011.

3.  Return the May 2012 VA examination report along with the claims file and a copy of this remand to the examiner for an addendum opinion.  The examiner is asked to provide an opinion on whether any of the Veteran's diagnosed psychiatric disorders, including depression and bipolar disorder, is at least as likely as not (50 percent or greater probability) related to the Veteran's claimed military sexual trauma.  In so opining, the examiner is asked in the examiner's medical judgment the likelihood the military sexual trauma occurred, and the likelihood that the Veteran's psychiatric symptoms are etiologically related to the military sexual trauma.  If the examiner is unable to provide the opinion without having the Veteran undergo another in-person evaluation, then the Veteran should be scheduled for another in-person evaluation.  
 
The examiner should provide a complete rationale for the opinion provided.  If the examiner cannot provide an opinion without resorting to mere speculation, then the examiner should provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that the examiner has exhausted the limits of current medical knowledge in providing an answer to that particular question.

If this examiner is not available, send the claims file and a copy of this remand to another appropriate examiner to address the above opinion request.

4.  Re-issue the July 2008 statement of the case to the Veteran to her current address of record and her representative on the issues of entitlement to service connection for back pain, sleep apnea, bilateral hearing loss, and tinnitus so that the Veteran may have the opportunity to complete an appeal on these issues (if she so desires) by filing a timely substantive appeal.  The issues should only be returned to the Board if the Veteran files a timely substantive appeal.

5.  Ensure the above development has been completed in accordance with the directives and return the examination report for clarification if it is insufficient.  Then, readjudicate the psychiatric claim.  If any benefit sought on appeal remains denied, send the Veteran and her representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


